DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 4/21/22:
Claims 14 - 33 are pending in the application.  
Claims 25 – 33 are withdrawn as directed to non-elected inventions.  
The nonstatutory double patenting rejection is withdrawn due to the approval of the electronic terminal disclaimer over US 9464219.  
The rejections under 35 U.S.C. 102 and 103 are withdrawn due to argument.  

Election/Restrictions

Claim 14 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 25, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 26 - 33, directed to the invention(s) of group II do not require all the limitations of the allowable product claim, and have NOT been rejoined.  

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I + II as set forth in the Office action mailed on 10/30/20 is hereby withdrawn for claim 25 only. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 26 - 33 directed to group II, non-elected without traverse.  Accordingly, claims 26 - 33 been cancelled.  
Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks and affidavit, filed on 4/21/22, with respect to the claims at issue have been fully considered and are persuasive.  The double patenting rejection is withdrawn due to approval of the terminal disclaimer.  

Allowable Subject Matter

Claims 14 - 25 are allowed.  




Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 14, the prior art of record does not teach or suggest an alkylated lignin as claimed.  

The closest prior art of record is believed to be the NPL titled increase of Lignin Reactivity by Means of Depolymerization and Hydroxymethylation for its Use in Synthetic Wood Elaboration, Jimenez et al. J. Chem. Eng. 6 (2012) 124 0 137, hereinafter “Jimenez”.  Jimenez is directed to increasing lignin reactivity.  

Claim 14 is a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” in re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.  

Jimenez teaches alkylated lignin by reaction of lignin with NaOH to improve its reactivity (Jimenez Abstract). The lignin is at about 10% by weight (2 g in 20 mL/20g aqueous NaOH). Process steps such as temperature conditions have not been read into the present product, since Jimenez, as in the instant claimed invention, produces an alkylated lignin having the claimed ingredients and an increased reactivity.  

From the affidavit to Dr. Pietarinen, different products can be produced by alteration of the reaction temperature  >95C.  See page 19, line 35 to page 21, line 27 of the specification.  Increasing reaction temperature (>90C) produces a product with 2 distinct DSC peaks.  A product produced under the conditions of claim 14 has one peak.  The preponderance of the evidence indicates that the resulting product produced by Jimenez is not the same as applicant’s claimed product and therefore and allowance is issued.  

Furthermore, see the following claim chart analyzing the closest prior art.  













Analysis 16/274429
Claims
Specification 16/274429
Jimenez et al
Moffit et al




Method of Increasing the reactivity of lignin

Increased lignin reactivity by means of depolymerization
Lignin, phenol and aldehyde condensation process and product
14. Alkylated lignin having opened macromolecular structure
Lignin purified using acidic washing [0032]
Lignin extracted from peat using NaOH (aq), heat 90-95C then neutralized with H2SO4 (2.2)
Lignin prepared by acid aqueous acetone extraction of Douglas fir chips < 140C (4:3-9)
16/17. Step i) reacting lignin with phenol at a temp 100-140C, 1-3hr with catalyst (sulfuric acid)[0043]
Step i) reacting lignin with phenol at a temp 100-140C, 1-3hr with catalyst (sulfuric acid)[0042. 0043]

Lignin, phenol, water and HCl mixed, heated to 100C for 1 hr. cooled to 70C.  Lignin combined with phenol (4:10-20)
14 a) Heating at 30-70C, lignin, alkali water, lignin conc. 10-50%
a) Heating at 30-70C, lignin, alkali water, lignin conc. 10-50% [0038]
Extracted lignin reacted with NaOH(aq) and heated to 107C, 90 min., cooled and neutralized with H2SO4 (2.3)
Formaldehyde, NaOH, introduced with stirring.  Mixture warmed to 85C until thickened.  Polymerization
14 b) heating dispersion of a) at 50-95C to produce alkylated lignin with increased reactivity relative to lignin.
b) heating dispersion of a) at 50-95C to produce alkylated lignin.  [0039]
Table 4, liquid depolymerized (lignin) with NaOH showed increased reactivity over control.  

15. lignin conc. 20-50%



18.  alkylated lignin of 14 and aldehyde.  

Lignin is hydroxymethylated by rxn with formaldehyde. (3.3.3) Table 6.  Reactivity after hydroxymethylation (rxn with formaldehyde) was decreased in relation to original lignin.



Applicant:  Alkylation = a) reacting lignin, H2O, alkali with heat + b) heat
Jimenez:  Depolymerization = reaction of lignin with NaOH (aq) and heat

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PAS/										5/27/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759